Citation Nr: 0527507	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-13 633	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine with spinal 
stenosis, status post fusion, for the period February 1, 2002 
through May 31, 2004, and in excess of 40 percent from June 
1, 2004.  

2.  Entitlement to an evaluation in excess of 20 percent for 
cervical spine stenosis for the period February 1, 2002 
through May 31, 2004, and in excess of 30 percent from June 
1, 2004.  

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of an injury to the left knee, status post 
meniscectomy, with degenerative joint disease, for the period 
February 1, 2002 through November 3, 2003, and in excess of 
20 percent from November 4, 2003.  




REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 1980 to January 2002.

2.  Prior to the promulgation of a decision in the appeal, 
the Board received notification from the appellant in a 
letter dated June 22, 2005 that a withdrawal of this appeal 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


